DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
Status of the claims:  Claims 2-4, 9-11, 15, 21-26, 28 and 30-31, 34, 37 are currently pending.  Claims 9, 25, 26, 28, 30 are withdrawn.
Priority:  This application is a 371 of PCT/JP2013/068192 (06/26/2013) and claims foreign priority to JAPAN 2012-144750 (06/27/2012).
Election/Restrictions
Applicant previously elected with traverse Group I (claims 1-8, 10-24, 27, 29, and 31) in the reply filed on 1/29/16.   Applicant also elected the species of Example 14 comprising a fumarate of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and sodium chloride as a salt, stated as reading on claims 1-8, 10-24, 27, 29, and 31.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 11, 15, 21-24, 31-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kajino et al. (WO 2007/026916) in view of Carstensen (“Kinetic pH Profiles,” Ch. 3 in Drug Stability: Principles and Practices, 3rd ed. (2000), p. 57-111) and Remington (“The Science and Practice of Pharmacy”, 21st ed., 2006, chs. 16-19, 41 provided).  
The instant claims read on the elected species of: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, fumarate, and sodium chloride a product by process formulated as a liquid for injection having certain purity levels after time.  
Kajino teaches the following compound (the same as the elected species) of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 fumarate  

 in Example 8 (p. 163); claim 13 teaches the single compound; and Table 24 teaches the H+/K+-ATPase inhibitory activity of the compound.  Kajino also teaches formulation for injection (p. 47, l. 18) with isotonizing agent including sodium chloride (p. 47; p. 49, l. 33) and buffers (p. 49, l. 35 – p. 50, l. 1).  Kajino discloses the elected species (Example 8 on page 163 = fumarate salt), a liquid preparation (p. 47, l. 9-19) that is “injectable” prepared “in accordance with a commonly known method” (p. 53, l. 10-14), with isotonizing agents and buffers for liquid preparations (p. 47, l. 29-30) which includes sodium chloride (p. 49, l. 33).  Kajino teaches formulation for injection (p. 47, l. 18) with isotonizing agent including sodium chloride (p. 47; p. 49, l. 33) and buffers (p. 49, l. 35 – p. 50, l. 1) of the active compound (Example 8).  
Remington is a reference text well-known to those of ordinary skill in the art and teaches that injected solutions should be isotonic and having 0.90 g sodium chloride in 100 mL (0.9 % w/v or 154 mmol/L (0.9 g/100mL / 58.44 g/mol * 1000 mmol/mol * 1000 mL/L)) (Remington pages 224-225, 250-252, 254: “When formulating parenterals, solutions otherwise hypotonic usually have their tonicity adjusted by the addition of dextrose or sodium chloride”; 802-805: Parenteral Preparations).  Thus, suggesting to one of ordinary skill in the art the requirement for an injected formulation to be isotonic with sodium chloride at 154 mmol/L as in the claimed range.
Carstensen is a reference text well-known to those of ordinary skill in the art and teaches principles and practices for optimizing drug stability (Title & Contents).  Carstensen teaches the importance of pH and Ionic Strength (sodium chloride – “NaCl for instance”) in optimization of drug stability in formulation (p. 58):

    PNG
    media_image2.png
    602
    871
    media_image2.png
    Greyscale

Thus, Carstensen states that drug formulation in solution “must also address” pH and ionic strength effects.
The difference Kajino and the claims is the specific formulation.  However, one of ordinary skill in the art of pharmaceutical formulation frequently optimizes salt, pH, and dosage for each pharmaceutical application and is explicitly taught by well-known texts of Remington and Carstensen (i.e. Remington p. 225: “it is desirable that solutions to be injected into the blood should be made isotonic”; p. 254: “parenterals, solutions otherwise hypotonic usually have their tonicity adjusted by the addition of dextrose or sodium chloride”; p. 229: “use of buffers to improve solubility is to create and maintain pH conditions”; p. 278: “Selection of Optimum pH, Buffer, and Solvent”, “Stability Testing of Pharmaceutical Products”) (Carstensen p. 58: “One of the tasks of stability scientists, particularly in the preformulation stage, is to establish the effect of pH on the stability of the drug”).  One of ordinary skill in the art would consider routine and well within their technical grasp the process of testing a range of isotonizing salts, pH, and dosage to determine the optimum for formulation for injection and improve stability of the formulation.  In addition, those of ordinary skill in the art would first look to known viable formulations in the art that share structural elements with the object of their endeavor.
Thus, Kajino discloses each and every feature including: the elected species (Example 8 on page 163 = fumarate salt), a liquid preparation (p. 47, l. 9-19) that is “injectable” prepared “in accordance with a commonly known method” (p. 53, l. 10-14), with isotonizing agents and buffers for liquid preparations (p. 47, l. 29-30) which includes sodium chloride (p. 49, l. 33).  Kajino teaches the compound formulated in solution with sodium chloride and one of ordinary skill in the art following commonly known methods of formulation would readily arrive at the claimed invention including appropriate molar ratios.  
Regarding purity limitations, one of ordinary skill in the art would have reasonably considered minimizing impurities in formulation as is routine in the art and arrive at the claimed invention.  Regarding pH limitations, one of ordinary skill in the art would have reasonably considered optimizing the formulation for stability as well as parenteral formulation as is routine in the art and arrive at the claimed invention, particularly in view of the teaching of Remington.  Regarding the intended use language such as “an agent for the prophylaxis or treatment of gastric ulcer …”, Kajino teaches such a utility as a proton pump inhibitor.  Regarding the molar ratio language, Kajino teaches a fumarate salt of the compound which one of ordinary skill in the art would have considered and arrive at the claimed invention.
 	Response
Applicant argues regarding the alleged unexpected result, that the molar concentration of sodium chloride in Example 1 is 154 mmol/L which is within the limitations of claim 31.  The Examiner reiterates that the record does not establish that the claimed composition including the concentration of the salt is critical to achieve an unexpected result such as preventing the formation of a reaction product.  See MPEP 2144 III.A and 716.02. Applicant bears the burden to establish that the results are unexpected and significant.  MPEP 716.02(b) states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).

Although the specification shows differences when salt is present in the formulation vs. no salt as in Table 22:

    PNG
    media_image3.png
    341
    618
    media_image3.png
    Greyscale

however, such differences would be expected by one of ordinary skill in the art to have an effect as explicitly taught by Carstensen suggesting a kinetic study of ionic strength on the rate of degradation (p. 58: drug formulation in solution “must also address” ionic strength effects).   "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 
Applicant argues that Kajino’s stability issues are not the same stability issues identified in the instant application.  Specifically that Kajino did not recognize that a salt could be used to suppress the formation of by-products.  This argument is not persuasive because one of ordinary skill in the art would have known that salt affects stability of such a formulation as specifically taught by Carstensen (page 104: “the presence of an ionic substance may affect the kinetics of decomposition”) and be motivated to optimize the composition for stability or simply for formulation for injection (Remington: injected solutions should be isotonic and having 0.90 g sodium chloride in 100 mL (0.9 % w/v or 154 mmol/L)).  As stated in MPEP 2144 IV:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Thus, it is not necessary that one of ordinary skill identify the same advantage as applicant and one of ordinary skill in the art would have had an expectation that pharmaceutical stability is affected by the salt content.  
Therefore, none of applicant’s arguments as to the nonobviousness of the claims are persuasive and the rejection is maintained.

Conclusion
The claims are not in condition for allowance. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        November 18, 2022 12:27 pm